DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112, second paragraph, as being considered to be vague and indefinite because it/they is/are drawn to a system that includes both machine (i.e. inter alia machine display substrate) and process (i.e. inter alia process manufacturing method) limitations, and therefore, fail to comply with the requirements of 35 U.S.C. 112 second paragraph, because it is unclear as to which statutory class of invention to which the claims are drawn.  See MPEP § 2173.05.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites the limitation "the manufacturing method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of a prompt examination the examiner reads claim 7 as with “[[a manufacturing method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US 2011/0049507 (listed in IDS filed on 05/11/2022 and corresponding to US 8,821,090), in view of Leong et al., US 2021/0320249 (corresponding to US 11,289,649).
In re Claim 1, Choi discloses a  display substrate 101, comprising: a base substrate 111 comprising a first area 20 and a second area10 (Fig. 3); a low temperature poly-silicon transistor (125, 145, 165, 166) arranged in the first area 20; and an oxide transistor (141, 121, 164, 163) arranged in the second area 10; wherein the first area 20 and the second area 10 are not overlapped with each other; the low temperature poly-silicon transistor (125, 145, 165, 156) comprises a poly-silicon active layer 125; the oxide transistor (141, 121, 164, 163) comprises a first gate electrode 121; the first gate electrode 121 is arranged in a same layer as the poly-silicon active layer 125; and a material of the first gate electrode 121 is doped poly-silicon (Fig. 3; [00046 – 0076]).
Choi does not specify that a material of the first gate electrode 121 is a heavily-doped poly-silicon, while Choi indicates that the first gate electrode 121 is a doped poly-silicon ([0072]).
Leong teaches that the gate electrode is a heavy-doped polysilicon ([0014]).
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Choi’s gate electrode made of doped polysilicon with Leong’s gate electrode made of the heavy-doped polysilicon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 6, Choi taken with Leong discloses all limitations of claim 6 except for that the oxide transistor (141, 121, 164, 163) is a switch transistor, and the low temperature poly-silicon transistor (125, 145, 165, 166) is a drive transistor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the oxide transistor (141, 121, 164, 163) as a switch transistor, while use the low temperature poly-silicon transistor (125, 145, 165, 166) as a drive transistor  since it was known in the semiconductor art that it is well-known and routine practice to use the oxide transistor is a switch transistor, and use the low temperature poly-silicon transistor is a drive transistor. (MPEP2144.I.)
In re Claim 7, Choi taken with Leong discloses [[a manufacturing method of the display substrate of claim 1, comprising: providing the base substrate 111 (Choi: Fig. 3) comprising the first area 20 and the second area 10; forming the poly-silicon active layer 120 of the low temperature poly-silicon transistor (125, 145, 165, 166) in the first area 20; and forming the first gate electrode 121 of the oxide transistor (141, 121, 164, 163) in the second area 10; wherein the first area 20 and the second area 10 are not overlapped with each other; and the material of the first gate electrode 121 (of Choi being substituted with Leong) is heavily-doped poly-silicon.

In re Claim 11, Choi taken with Leong discloses a display panel, comprising the display substrate of claim 1 (Choi: [0004-0020], [0036-0038], [0063-0066]).
Let’s note that the phrase “display panel, comprising the display substrate of claim 1” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus of display substrate. See MPEP 2114. II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In re Claim 16, Choi taken with Leong discloses all limitations of claim 16 except for that the oxide transistor (141, 121, 164, 163) is a switch transistor, and the low temperature poly-silicon transistor (125, 145, 165, 166) is a drive transistor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the oxide transistor (141, 121, 164, 163) as a switch transistor, while use the low temperature poly-silicon transistor (125, 145, 165, 166) as a drive transistor  since it was known in the semiconductor art that it is well-known and routine practice to use the oxide transistor is a switch transistor, and use the low temperature poly-silicon transistor is a drive transistor. (MPEP2144.I.)
In re Claim 17, Choi taken with Leong discloses a display device, comprising the display panel of claim 11 (Choi: [0004-0020], [0036-0038], [0063-0066]).
Let’s note that the phrase “display device, comprising the display panel of claim 11” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus of display substrate. See MPEP 2114. II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Allowable Subject Matter
Claims 2-5, 12-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 2: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 2 as: “an oxide active layer, arranged between a layer where the second gate electrode is located and a layer where the first source electrode and the first drain electrode are located”, in combination with limitations of Claim 1 on which it depends.
Reason for indicating allowable subject matter
In re Claim 12: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 12 as: “an oxide active layer, arranged between a layer where the second gate electrode is located and a layer where the first source electrode and the first drain electrode are located”, in combination with limitations of Claims 1 and 11 on which it depends.
Reason for indicating allowable subject matter
In re Claim 18: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 18 as: “an oxide active layer, arranged between a layer where the second gate electrode is located and a layer where the first source electrode and the first drain electrode are located”, in combination with limitations of Claims 1, 11,  and 17 on which it depends.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoo et al., US 2016/0155858;
Yoo et al., US 9,653,609;
Leong et al., US 2021/0320249;
Leong et al., US 11,289,649;
Jang et al., US 2022/0140114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893